Title: To John Adams from Robert R. Livingston, 22 May 1782
From: Livingston, Robert R.
To: Adams, John



No. 63plicate
Philadelphia, 22d May 1782
Dear Sir

It is so important to let you know that the late change in the British Ministry and the conciliating measures they propose have occasioned no alteration in the sentiments of people here, that tho’ I am too much hurried, (this conveyance going sooner than was intended,) to take particular notice of the letters we have received from you, and which remain unanswered, yet I cannot but avail myself of it to inform you that it will not have the least effect upon the sentiments or wishes of people here, who remain invariably attached to their independence and to their alliance, as the best means to obtain it. Sir Guy has written to the general a very polite Letter, complaining of the manner in which the war has been carried on, proposing to conduct it in future upon more liberal principles, and observing that “They were both equally concerned to preserve the character of Englishmen” and concluding with the request of a passport for Mr Morgan his secretary to carry a similar Letter of compliment to Congress. Congress have directed that no such passports be given. The state of Maryland, whose Legislature happened to be sitting have come to resolutions which shew their determination not to permit any negotiation except thro’ Congress, and their sense of the importance of the Alliance.
No military operations are carrying on at present, the Enemy having received no reinforcements, and growing weaker every day, of consequence afford us a fine opportunity of striking to advantage, if we are not disappointed in our expectation of a naval Armament, or even without such Armament if we have sufficient vigor of mind to rely on our own strength. I commit the enclosed for Mr Dana to your care; I wish it could get to him, if possible, without inspection.
Congress have determined in future to pay your salaries here quarterly. I shall consider myself as your Agent; unless you should chuse to appoint some other, and make out your account quarterly, and vest the money in bills upon Doctor Franklin to whom I will remit them, giving you advice thereof, so that you may draw on him. By the next Vessel, I shall send Bills for one quarter commencing the first of January last. I wish to have a state of your Accounts, previous to that, that I may get it settled and remit the Ballance.
I have the honor to be, sir with great respect & Esteem Your most obedient humble servt

Robt R Livingston

